Case 1:20-cv-21457-KMW Document 1 Entered on FLSD Docket 04/05/2020 Page 1 of 46



                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION


  ANTHONY SWAIN; ALEN BLANCO;
  BAYARDO CRUZ; RONNIEL FLORES;
  WINFRED HILL; DEONDRE WILLIS;
  PETER BERNAL, individually and on                    Case No. 1:20-cv-21457
  behalf of all others similarly situated,
                                                       Petition for Writ of Habeas Corpus and
         Plaintiffs,                                   Complaint for Injunctive and Declaratory
                                                       Relief
                 v.
                                                       Class Action
  DANIEL JUNIOR, in his official capacity
  as Director of the Miami-Dade Corrections
  and Rehabilitation Department; MIAMI-                IMMEDIATE RELIEF SOUGHT
  DADE COUNTY, FLORIDA,

         Defendants.



                                 CLASS ACTION COMPLAINT

         1.      Jails and prisons are rapidly becoming the epicenter of this country’s fight against

  the novel coronavirus and its resulting disease, COVID-19. The rate at which this disease is

  ravaging the globe is unprecedented in modern society, and an outbreak in Miami-Dade County’s

  jails will cause death and devastation to countless lives, including the people jailed, the people

  who work in the jail, and their families. Understanding the need for immediate action to slow the

  spread of this virus and to protect public health, medical experts have urged sweeping protective

  measures in everyday life. Yet the very steps they deem necessary—such as social distancing,

  regular handwashing, adequately cleaning their surroundings, access to testing, prompt medical

  attention, and wearing protective gear—have been made impossible for the people jailed in the

  Metro West Detention Center by the very officials responsible for their well-being.



                                                  1
Case 1:20-cv-21457-KMW Document 1 Entered on FLSD Docket 04/05/2020 Page 2 of 46



         2.      Given reports that at least fifteen County jail employees have already tested positive

  for COVID-19,1 an outbreak in the County’s jails is imminent. However, the County and the

  officials responsible for operating the Metro West Detention Center (“Metro West”) have failed to

  respond to the obvious and urgent threats posed by this growing pandemic. The over 1,800 people

  jailed at Metro West are forced to suffer unconstitutional conditions that deny them the precautions

  and protections necessary to mitigate against the risks of COVID-19.

         3.      In contradiction to public claims by the jail, the human beings confined inside the

  jail do not have adequate soap, have no safe way to dry their hands, sleep within one to two feet

  of one another, must wait days to seek medical attention, share with dozens of other people high-

  touch surfaces that are infrequently cleaned, and are denied basic hygienic supplies such as laundry

  detergent, cleaning supplies, or tissues. Disregarding known, obvious risks of illness and death

  and needlessly exposing people to a highly fatal infectious disease violates the Eighth and

  Fourteenth Amendment rights of the people jailed at Metro West. This indifference also puts the

  broader community at risk from the creation of a site of widespread contagion.

         4.      People confined in jails and prisons must “be furnished with the basic human needs,

  one of which is ‘reasonable safety.’” Helling v. McKinney, 509 U.S. 25, 33-34 (1993) (citations

  omitted). Yet Plaintiffs, as well as the class and subclass they represent, all face imminent risk of

  serious injury or death due to COVID-19 at Metro West. In the midst of a public health crisis, the

  people confined at Metro West have not been provided adequate safeguards against the severe

  threat of the coronavirus. They ask to be treated humanely while they are in Miami-Dade County’s

  custody during this perilous time.


  1
   David Ovalle, Behind bars, in tight quarters, Miami inmates and officers alike dread coronavirus
  spread,            Miami               Herald             (Apr.              4,            2020),
  https://amp.miamiherald.com/news/local/crime/article241740576.html.


                                                   2
Case 1:20-cv-21457-KMW Document 1 Entered on FLSD Docket 04/05/2020 Page 3 of 46



         5.       Because of the ongoing, systemic violations of Petitioners/Plaintiffs’ constitutional

  rights, Petitioners/Plaintiffs seek class-wide relief requiring Defendants to take basic and necessary

  steps to safeguard the health of people who, due to the nature of their confinement, are not only at

  heightened risk of infection and death but are also rendered unable to take the simple steps to

  protect themselves that have become a necessary part of everyday life for those people not in jail.

  Petitioners/Plaintiffs further request a writ of habeas corpus for all those who are medically

  vulnerable and at particularly grave risk of infection and death from COVID-19.

                                   JURISDICTION AND VENUE

         6.       This is a civil rights action arising under 42 U.S.C. § 1983, 22 U.S.C. § 2241, and

  28 U.S.C. § 2201, et seq., as well as the Eighth and Fourteenth Amendments to the United States

  Constitution.

         7.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343,

  28 U.S.C. § 2241, and 28 U.S.C. § 1651.

         8.       Venue is proper pursuant to 28 U.S.C. § 1391 because a substantial part of the

  events and omissions giving rise to these claims occurred and continue to occur in this district.

                                               PARTIES

         9.       Petitioner/Plaintiff Anthony Swain is a forty-three year-old man who currently

  resides in Miami-Dade County, Florida. At all times relevant to this Complaint, Mr. Swain was

  in the custody of Miami Dade Corrections and Rehabilitation (“MDCR”) at Metro West. He has

  cystic myelomalacia from the C3 to C6 vertebrae, which causes respiratory issues and difficulty

  breathing, and is a paraplegic. He is awaiting trial and is presumptively innocent.

         10.      Petitioner/Plaintiff Alen Blanco is a thirty-nine year-old man who currently resides

  in Miami-Dade County, Florida. At all times relevant to this Complaint, Mr. Blanco was in MDCR




                                                    3
Case 1:20-cv-21457-KMW Document 1 Entered on FLSD Docket 04/05/2020 Page 4 of 46



  custody at Metro West. He has had severe asthma since birth. He is awaiting trial and is

  presumptively innocent.

          11.     Petitioner/Plaintiff Bayardo Cruz is a thirty year-old man who currently resides in

  Miami-Dade County, Florida. At all times relevant to this Complaint, Mr. Cruz was in MDCR

  custody at Metro West. He has asthma and chronic bronchitis. He is awaiting trial and is

  presumptively innocent.

          12.     Petitioner/Plaintiff Ronniel Flores is a twenty-three year-old man who currently

  resides in Miami-Dade County, Florida. At all times relevant to this Complaint, Mr. Flores was

  in MDCR custody at Metro West. He has Type 1 diabetes, with blood sugar that has been spiking

  to more than 600 while in the jail. He is awaiting trial and is presumptively innocent.

          13.     Petitioner/Plaintiff Winfred Hill is a fifty-nine year-old man who currently resides

  in Miami-Dade County, Florida. At all times relevant to this Complaint, Mr. Hill was in MDCR

  custody at Metro West. He is HIV positive and also has diabetes. He is awaiting trial and is

  presumptively innocent.

          14.     Petitioner/Plaintiff Deondre Willis is a twenty-four year-old man who currently

  resides in Miami-Dade County, Florida. At all times relevant to this Complaint, Mr. Willis was in

  MDCR custody at Metro West. He has epilepsy and has had over twenty seizures in jail over a

  fifteen-month period. He is awaiting trial and is presumptively innocent.

          15.     Petitioner/Plaintiff Peter Bernal is a thirty-five year-old man who currently resides

  in Miami-Dade County, Florida. At all times relevant to this Complaint, Mr. Bernal was in the

  custody of MDCR at Metro West.            He suffers from chronic asthma, which causes severe

  respiratory problems. He is confined in the jail because he does not have enough cash to pay the

  financial condition of his pretrial release.




                                                    4
Case 1:20-cv-21457-KMW Document 1 Entered on FLSD Docket 04/05/2020 Page 5 of 46



            16.   Defendant Daniel Junior is the Director of the Miami-Dade Department of

  Corrections and Rehabilitation and is being sued in his official capacity. As the Director,

  Defendant Junior has custody of all people incarcerated in MDCR facilities, including Metro West,

  and is responsible for developing, administering, and enforcing MDCR policies, including those

  that relate to health and safety.

            17.   Defendant Miami-Dade County is a political subdivision of the State of Florida that

  can be sued in its own name. Miami-Dade County is responsible for the acts of MDCR, an

  administrative department of Miami-Dade County that operates the County’s jails, including

  Metro West. MDCR is responsible for the custody and care of all persons detained or incarcerated

  in the County’s jails, and it currently has immediate custody over Petitioners/Plaintiffs and other

  putative class members.

      THE GRAVE RISK OF HARM POSED BY THE COVID-19 PANDEMIC REQUIRES
                          AN EMERGENCY RESPONSE

            18.   We are in the midst of an unprecedented global health emergency.2 On March 11,

  2020, the World Health Organization declared the outbreak of COVID-19 a global pandemic.3

  Citing “deep[] concern[] both by the alarming levels of spread and severity, and by the alarming

  levels of inaction,” it called for countries to take “urgent and aggressive action.”4

            19.   The number of people infected by COVID-19 is growing exponentially.5 On


  2
   See World Health Organization, Director-General Opening Remarks (March 11, 2020),
  https://www.who.int/dg/speeches/detail/who-director-general-s-opening-remarks-at-the-media-
  briefing-on-covid-19---11-march-2020.
  3
      Id.
  4
   Id.; see also Coronavirus: COVID-19 Is Now Officially A Pandemic, WHO Says, NPR (March
  11, 2020), https://www.npr.org/sections/goatsandsoda/2020/03/11/814474930/coronavirus-covid-
  19-is-now-officially-a-pandemic-who-says.
  5
   The death toll in Italy, which began experiencing this epidemic about a week earlier than the first
  diagnosed American case, saw a rise of 30% overnight in the 24 hours between March 5, 2020,


                                                    5
Case 1:20-cv-21457-KMW Document 1 Entered on FLSD Docket 04/05/2020 Page 6 of 46



  January 1, 2020, the first confirmed COVID-19 case was diagnosed in the United States.6 As of

  April 4, 2020, 277,205 people have been diagnosed with COVID-19 in the United States, with

  6,593 deaths confirmed.7 Nationally, CDC projections indicate that over 200 million individuals

  in the United States could be infected with COVID-19 over the course of the epidemic without

  effective public health intervention,8 with as many as 2.2 million deaths in the worst projections.9

         20.     COVID-19 is highly contagious. The virus is thought to spread through respiratory

  droplets or by touching a surface or object that has the virus on it.10 COVID-19 is thought to

  survive for three hours in the air in droplet form, up to twenty-four hours on cardboard, up to two

  days on plastic, and up to three days on steel.11

         21.     Infected people—who may be asymptomatic and not even know they are infected—




  and March 6, 2020 and a rise of 25% on March 15 alone—a day that killed 368 people in Italy.
  Crispian Balmer & Angelo Amante, Italy coronavirus deaths near 200 after biggest daily jump,
  Reuters (Mar. 6, 2020), https://www.reuters.com/article/us-health-coronavirus-italy/italy-
  coronavirus-deaths-near-200-after-biggest-daily-jump-idUSKBN20T2ML.
  6
    Derrick Bryson Taylor, A Timeline of the Coronavirus, New York Times (Mar. 2020),
  https://www.nytimes.com/article/coronavirus-timeline.html (last visited March 24, 2020).
  7
    Coronavirus 2019, Centers for Disease Control, https://www.cdc.gov/coronavirus/2019-
  ncov/cases-in-us.html (last visited Apr. 4, 2020).
  8
   James Glanz, et al., Coronavirus Could Overwhelm U.S. without Urgent Action, Estimates Say,
  N.Y.         Times            (Mar.         20,         2020),          available         at
  https://www.nytimes.com/interactive/2020/03/20/us/coronavirus-model-us-outbreak.html.
  9
   Holly Yan, More than 3,000 people in the US have died from coronavirus, CNN (last updated:
  Mar.     31,     2020),      https://www.cnn.com/2020/03/30/health/us-coronavirus-updates-
  monday/index.html.
  10
        Coronavirus Factsheet, Centers for Disease Control (Mar.                         3,    2020),
  https://www.cdc.gov/coronavirus/2019-ncov/downloads/2019-ncov-factsheet.pdf.
  11
     Neeltje van Doremalen et al., Aerosol and Surface Stability of SARS-CoV-2 as Compared with
  SARS-CoV-1,        NEW       ENGLAND         J.     MEDICINE        (March      17,    2020),
  https://www.nejm.org/doi/full/10.1056/NEJMc2004973.


                                                      6
Case 1:20-cv-21457-KMW Document 1 Entered on FLSD Docket 04/05/2020 Page 7 of 46



  can spread the disease even through indirect contact with others.12 Given that many people are

  asymptomatic transmitters and very few people have been tested,13 the number of people

  diagnosed with COVID-19 reflects only a small portion of those infected.14

         22.     Everyone is at risk of contracting the novel coronavirus disease, but certain

  populations are at higher risk for severe illness from COVID-19. People of any age with lung

  disease or other conditions like asthma, chronic liver or kidney disease, diabetes, epilepsy,

  hypertension, compromised immune systems, blood disorders, inherited metabolic disorders,

  stroke, and pregnancy face increased risk of serious COVID-19 disease.15 Older individuals also

  face greater chances of serious illness or death from COVID-19.16 For people over the age of 50

  or with medical conditions that increase the risk of serious COVID-19 infection, symptoms such




  12
     See, e.g., Marilynn Marchione/AP, Novel Coronavirus Can Live on Some Surfaces for Up to 3
  Days, New Tests
  Show. TIME, (Mar. 11, 2020), https://time.com/5801278/coronavirus-stays-on-surfaces-days-
  tests/; Cai J, Sun W, Huang J, Gamber M, Wu J, He G. Indirect virus transmission in cluster of
  COVID-19 cases, Wenzhou, China, 2020. 26 Emerg Infect Dis. 6, (2020),
  https://doi.org/10.3201/eid2606.200412 (last visited Mar. 20, 2020).
  13
     Roni Caryn Rabin, They Were Infected with the Coronavirus. They Never Showed Signs, N.Y.
  Times         (Feb.       26,        2020,        updated       Mar.        6,       2020),
  https://www.nytimes.com/2020/02/26/health/coronavirus-asymptomatic.html; Aria Bendix, A
  Person Can Carry And Transmit COVID-19 Without Showing Symptoms, Scientists Confirm, Bus.
  Insider (Feb. 24, 2020), https://www.sciencealert.com/researchers-confirmed-patients-can-
  transmit-the-coronavirus-without-showing-symptoms.
  14
    Melissa Healy, True Number of US Coronavirus Cases is Far Above Official Tally, Scientists
  Say, L.A. Times (Mar. 10, 2020), https://www.msn.com/en-us/health/medical/true-number-of-us-
  coronavirus-cases-is-far-above-official-tally-scientists-say/ar-BB110qoA.
  15
    Ex. 1, Expert Declaration of Dr. Jonathan Golob ¶ 4, ECF Doc. 5, Dawson v. Asher, Case No.
  2:20-cv-00409-JLR-MAT (D. Or. Filed March 16, 2020).
  16
     Golob Decl. ¶ 3; Xianxian Zhao, et al., Incidence, clinical characteristics and prognostic factor
  of patients with COVID-19: a systematic review and meta-analysis (March 20, 2020),
  https://cutt.ly/etRAkmt.


                                                   7
Case 1:20-cv-21457-KMW Document 1 Entered on FLSD Docket 04/05/2020 Page 8 of 46



  as fever, coughing, and shortness of breath can be especially severe.17

             23.   COVID-19 can severely damage lung tissue (sometimes leading to a permanent

  loss of respiratory capacity), lead to acute respiratory distress syndrome, affect cardiac functions

  (including the possibility of heart failure), and cause widespread damage to other organs.18

  Emerging evidence also suggests that COVID-19 can trigger an over-response in the immune

  system and further damage the body’s tissues or organs, including permanent harm to the kidneys

  or neurologic injury.19

             24.   The experiences of those infected with COVID-19 are “a lot more frightening” than

  the flu.20 The sensation of acute respiratory distress syndrome has been compared to “essentially

  drowning in [one’s] own blood.”21 Even relatively young people with minimal health history can

  be “wiped out” by the virus, “like they’ve been hit by a truck,” and people who are infected by the

  virus can “all of a sudden” go into complete respiratory failure.22

             25.   These complications can manifest at an alarming pace, and the required levels of

  support can quickly exceed local health care resources.23 Patients with serious cases of COVID-



  17
    Golob Decl. ¶ 5; see also Ex. 15, Declaration of Dr. Carlos Franco Paredes, Fraihat, et al. v.
  U.S. Immigration and Customs Enforcement, ECF Doc. 81-12, 5:19-cv-01546-JGB-SHK (E.D.
  Cal., filed Mar. 24, 2020) (outlining the heightened risk of severe harm or death for those
  populations deemed medically vulnerable to COVID-19, including higher fatality rates, severe
  damage to organs and other capacities, and the need for advanced support).
  18
       Golob Decl. ¶ 7.
  19
       Golob Decl. ¶ 7.
  20
     Lizzie Presser, A Medical Worker Describes Terrifying Lung Failure From COVID-19 — Even
  in His Young Patients, Propublica (Mar. 21, 2020), https://www.propublica.org/article/a-medical-
  worker-describes--terrifying-lung-failure-from-covid19-even-in-his-young-patients.
  21
       Id.
  22
       Id.
  23
       Golob Decl. ¶ 6.


                                                   8
Case 1:20-cv-21457-KMW Document 1 Entered on FLSD Docket 04/05/2020 Page 9 of 46



  19 will need advanced medical support requiring highly specialized equipment that is in limited

  supply, such as ventilator or oxygenation assistance, as well as an entire team of care providers

  that can include 1:1 nurse-to-patient ratios, respiratory therapists, and intensive care physicians.24

            26.    The current estimated incubation period is between 2 and 14 days.25 Approximately

  20% of people infected experience life-threatening complications, and of those infected, between

  1% and 3.4% die.26 According to recent estimates, the fatality of people infected with the

  coronavirus is about ten times higher than a severe seasonal influenza, even in advanced countries

  with highly effective health care systems.27 Patients who do not die from serious cases of COVID-

  19 may face prolonged recovery periods, including extensive rehabilitation from neurologic

  damage and loss of respiratory capacity.28

            27.    There is neither a vaccine nor any known medication to prevent or cure infection

  from the virus.29 A vaccine is likely at least 12 months away.30

            28.    The only known effective measure to reduce the risk of severe illness or death to




  24
       Golob Decl. ¶¶ 5-6.
  25
    Coronavirus Disease COVID-19 Symptoms, Centers for Disease Control (updated: Feb. 29
  2020), https://www.cdc.gov/coronavirus/2019-ncov/about/symptoms.html.
  26
      Why Covid-19 is worse than the flu, in one chart, Vox (Mar. 18, 2020),
  https://www.vox.com/science-and-health/2020/3/18/21184992/coronavirus-covid-19-flu-
  comparison-chart.
  27
     Betsy McKay, Coronavirus vs. Flu Which Virus is Deadlier, WALL ST. J. (Mar. 10, 2020),
  https://www.wsj.com/articles/coronavirus-vs-flu-which-virus-is-deadlier-11583856879.
  28
       Golob Decl. ¶ 4.
  29
       Golob Decl. ¶ 8.
  30
    Saralyn Cruickshank, Experts Discuss Covid-19 and Ways to Prevent Spread of Disease, John
  Hopkins Mag. (Mar. 17, 2020), https://hub.jhu.edu/2020/03/17/coronavirus-virology-vaccine-
  social-distancing-update.


                                                    9
Case 1:20-cv-21457-KMW Document 1 Entered on FLSD Docket 04/05/2020 Page 10 of 46



   individuals is to prevent them from being infected with the coronavirus in the first place.31

   Accordingly, officials and experts urge “social distancing”—isolating oneself from other people

   as much as possible.32 For this reason, governors and mayors across the country are ordering entire

   cities and states to “shelter in place” and “stay at home.”33 Other federally recommended

   precautions include frequent hand-washing, alcohol-based hand sanitizers, and frequent cleaning

   and disinfecting of any surfaces touched by any person.34

    INCARCERATED PEOPLE AND CORRECTIONAL STAFF ARE AT HEIGHTENED
                  RISK DURING THE COVID-19 PANDEMIC

             29.    Substantial epidemiological research “shows that mass incarceration raises

   contagion rates for infectious disease—both for people in jails, and for the community at large.”35


   31
        Golob Decl. ¶ 8.
   32
      Given COVID-19’s contagiousness and relatively high death rate, particularly in vulnerable
   populations, the President ordered a 15-day directive to avoid gatherings in groups of more than
   10 people. The President’s Coronavirus Guidelines for America, Whitehouse.gov (Mar. 16, 2020),
   https://www.whitehouse.gov/wp-content/uploads/2020/03/03.16.20_coronavirus-
   guidance_8.5x11_315PM.pdf. See also Saralyn Cruickshank, Experts Discuss Covid-19 and Ways
   to Prevent Spread of Disease, John Hopkins Mag. (Mar. 17, 2020),
   https://hub.jhu.edu/2020/03/17/coronavirus-virology-vaccine-social-distancing-update.
   33
     The governors of California, Colorado, Connecticut, Delaware, Hawaii, Idaho, Illinois, Indiana,
   Louisiana, Maine, Massachusetts, Michigan, Minnesota, Montana, New Hampshire, New Jersey,
   New Mexico, New York, Ohio, Oklahoma, Oregon, Vermont, Washington, West Virginia, and
   Wisconsin, as well as local officials of numerous counties in Florida, Georgia, Kansas, Missouri,
   North Carolina, Pennsylvania, Tennessee, and Texas, have all ordered residents to “shelter in
   place” or stay at home. See Which States and Cities Have Told Residents to Stay at Home, N.Y.
   Times (Mar. 27, 2020), https://www.nytimes.com/interactive/2020/us/coronavirus-stay-at-home-
   order.html.
   34
         Centers for Disease Control, Steps to Prevent Illness, available at
   https://www.cdc.gov/coronavirus/2019-
   ncov/about/prevention.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronaviru
   s%2F2019-ncov%2Fabout%2Fprevention-treatment.html; see also Saralyn Cruickshank, Experts
   Discuss Covid-19 and Ways to Prevent Spread of Disease, John Hopkins Mag. (Mar. 17, 2020),
   https://hub.jhu.edu/2020/03/17/coronavirus-virology-vaccine-social-distancing-update.
   35
     Sandhya Kajeepeta & Seth J. Prins, Why Coronavirus in Jails Should Concern All of Us, The
   Appeal (Mar. 24, 2020), https://theappeal.org/coronavirus-jails-public-health/.


                                                   10
Case 1:20-cv-21457-KMW Document 1 Entered on FLSD Docket 04/05/2020 Page 11 of 46



   During pandemics, jail facilities become “ticking time bombs” as “[m]any people crowded

   together, often suffering from diseases that weaken their immune systems, form a potential

   breeding ground and reservoir for diseases.”36

          30.     According to Dr. Jaimie Meyer, an expert in public health in jails and prisons:

   “[T]he risk posed by COVID-19 in jails and prisons is significantly higher than in the community,

   both in terms of risk of transmission, exposure, and harm to individuals who become infected.”37

   This is due to a number of factors, including:

                  a. The close proximity of individuals in those facilities;

                  b. Their reduced ability to protect themselves through social distancing;

                  c. The lack of necessary medical and hygiene supplies ranging from hot water,
                     soap or hand sanitizer, to protective equipment;

                  d. Ventilation systems that encourage the spread of airborne diseases;

                  e. Difficulties quarantining individuals who become ill;

                  f. The enhanced susceptibility of the population in jails and prisons due to chronic
                     health conditions;

                  g. The fact that incarcerated people, rather than professional cleaners, are often
                     responsible for cleaning the facilities and are not given appropriate supplies;

                  h. The fact that jails and prisons normally have to rely heavily on outside hospitals
                     that will become unavailable during a pandemic, as well as the loss of both
                     medical and correctional staff to illness.38

   36
      See St. Louis Univ., “Ticking Time Bomb,” Prisons Unprepared For Flu Pandemic,
   ScienceDaily (2006), https://www.sciencedaily.com/releases/2006/09/060915012301.htm.
   37
     Ex. 2, Expert Declaration of Dr. Jaimie Meyer ¶ 7, ECF Doc. 42, Velesaca v. Wolf, Case No.
   1:20-cv-01803-AKH (S.D.N.Y. Mar. 16, 2020).
   38
      See Meyer Decl. ¶¶ 7-19; “The pathway for transmission of pandemic influenza between jails
   and the community is a two-way street. Jails process millions of bookings per year. Infected
   individuals coming from the community may be housed with healthy inmates and will come into
   contact with correctional officers, which can spread infection throughout a facility.” Pandemic
   Influenza & Jail Facilities & Populations, Am. J. of Pub. Health, October 2009; See also Dr. Anne
   Spaulding, Coronavirus and the Correctional Facility: for Correctional Staff Leadership, Mar. 9,


                                                    11
Case 1:20-cv-21457-KMW Document 1 Entered on FLSD Docket 04/05/2020 Page 12 of 46




           31.     Additional reasons for the increased risk of transmission and infection include the

   constant cycling of people in and out of the jail (including correctional staff)39 and inadequate

   medical care within the jail itself.

           32.     And jail screening procedures are ineffective. COVID-19 poses a particular threat

   to public health because a person can be asymptomatic yet spread the disease to others. Most

   people do not show symptoms for two to fourteen days while being contagious. Others never

   exhibit any symptoms at all. Thus, while screening for fevers and other symptoms associated with

   COVID-19 may stop some infected people from entering, it cannot catch many of those actively

   spreading the virus. The drastic social distancing measures that have been imposed across the

   country are designed to combat exactly this problem—staying at home, we are able to limit our

   contact with other persons, even the asymptomatic. But every day hundreds of jail employees,

   working on multiple different shifts, travel into and out of the jail. Any one of those employees

   can be asymptomatically carrying and transmitting COVID-19, and the jail has no means of

   stopping this disease vector.

           33.     The guidance from the Centers for Disease Control and Prevention (“CDC”) for

   correctional and detention facilities, including local jails, was published on March 23, 2020.40 The

   guidance acknowledges that incarcerated people are forced to exist “within congregate


   2020,                                    available                                               at
   https://www.ncchc.org/filebin/news/COVID_for_CF_Administrators_3.9.2020.pdf.
   39
      See Peter Wagner & Emily Widra, No need to wait for pandemics: The public health case for
   criminal     justice   reform,      Prison    Policy    Initiative  (Mar.      6,    2020),
   https://www.prisonpolicy.org/blog/2020/03/06/pandemic.
   40
      Ex. 3, Interim Guidance on Management of Coronavirus Disease 2019 (COVID-19) in
   Correctional and Detention Facilities, Centers for Disease Control and Prevention (Mar. 23, 2020),
   https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-
   correctional-detention.html.


                                                   12
Case 1:20-cv-21457-KMW Document 1 Entered on FLSD Docket 04/05/2020 Page 13 of 46



   environments” that “heighten[] the potential for COVID-19 to spread once introduced,” especially

   given that “[t]here are many opportunities for COVID-19 to be introduced into a correctional or

   detention facility,” including “daily staff ingress and egress” as well as “high turnover” of

   “admit[ted] new entrants.”41 In light of these concerns, the guidance recommends that the

   correctional facility:

                   a.       Post signage throughout the facility communicating COVID-19 symptoms
                            and hand hygiene instructions, ensure such signage is understandable for
                            non-English speaking people as well as those with low literacy, and
                            provide clear information about the presence of COVID-19 cases within a
                            facility and the need to increase social distancing and maintain hygiene
                            precautions;

                   b.       Ensure sufficient stocks of hygiene and cleaning supplies, including
                            tissues; liquid soap where possible; hand drying supplies; alcohol-based
                            hand sanitizer; cleaning supplies effective against the coronavirus; and
                            recommended personal protective equipment like face masks, disposable
                            medical gloves, and N95 respirators;

                   c.       Provide incarcerated people no-cost access to soap (providing liquid soap
                            where possible), running water, hand drying machines or disposable paper
                            towels for hand washing, and tissues (providing no-touch trash receptacles
                            for disposal);

                   d.       Consider relaxing restrictions on allowing alcohol-based hand sanitizer
                            where security concerns allow;

                   e.       Provide a no-cost supply of soap sufficient to allow frequent hand
                            washing, providing liquid soap where possible;

                   f.       Suspend co-pays for incarcerated people seeking medical evaluation for
                            respiratory symptoms;

                   g.       Even if COVID-19 cases have not been identified locally or inside,
                            implement “intensified cleaning and disinfecting procedures” that clean
                            and disinfect high-touch surfaces and objects “[s]everal times per day,”
                            and ensure adequate supplies to support intensified cleaning and
                            disinfection practices”;

                   h.       Perform pre-intake screening and temperature checks for all new entrants.

   41
        Id.


                                                     13
Case 1:20-cv-21457-KMW Document 1 Entered on FLSD Docket 04/05/2020 Page 14 of 46




                    i.     If an individual has symptoms of COVID-19 (fever, cough, shortness of
                           breath), require the individual to wear a face mask and place her under
                           medical isolation;

                    j.     Implement social distancing strategies to increase the physical space
                           between incarcerated people, ideally a distance of six feet “regardless of
                           the presence of symptoms”; and

                    k.     Implement daily temperature checks in housing units where COVID-19
                           cases have been identified.

          34.       Correctional officials around the country agree that particular care must be taken to

   stop the spread of COVID-19 within the nation’s jails. For example, Leann Bertsch, the Director

   of the North Dakota Department of Corrections and Rehabilitation, concluded that “ignoring the

   health of those living and working inside the walls of our nation’s correctional facilities poses a

   grave threat to us all” and that “putting public health first is the best, and only, way to effectively

   achieve [a department of correction’s] public safety mission during the COVID-19 pandemic.”42

          35.       The global path of the virus confirms that jails and prisons are epicenters for

   transmission. Approximately one month into the pandemic in the province of Hubei, China, over

   half of reported COVID-19 cases were from jails.43 In South Korea, which has had tremendous

   success in slowing and stopping the spread of the virus, “the single largest COVID-19 outbreak

   and mortality cluster was from the Daenam Prison Hospital, where 101 inmates were infected and

   seven died.”44


   42
      Brie Williams and Leanne Bertsch, A public health doctor and head of corrections agree: we
   must immediately release people from jails and prisons, The Appeal (Mar. 27, 2020),
   https://theappeal.org/a-public-health-doctor-and-head-of-corrections-agree-we-must-
   immediately-release-people-from-jails-and-prisons/.
   43
      Zi Yang, Cracks in the System: COVID-19 in Chinese Prisons, Diplomat (Mar. 9, 2020),
   https://thediplomat.com/2020/03/cracks-in-the-system-covid-19-in-chinese-prisons/.
   44
     Nancy Gertner & John Reinstein, Compassionate Release Now for Prisoners Vulnerable to the
   Coronavirus,         Boston           Globe            (Mar.          23,           2020),


                                                     14
Case 1:20-cv-21457-KMW Document 1 Entered on FLSD Docket 04/05/2020 Page 15 of 46



           36.    The coronavirus has already started to spread inside other prisons, jails, and

   detention centers in the United States. Experts predict that a mass contagion is only a matter of

   time and that “[a]ll prisons and jails should anticipate that the coronavirus will enter their

   facility.”45

           37.    Once the virus enters a jail or prison, infection rates are much higher than in the

   broader community. In New York City, for example, the COVID-19 infection rate in the city’s

   jails is about eight times higher than the rest of the city, which already sits at one of the highest

   rates in the world.46 The first case of COVID-19 on Rikers Island, New York City’s largest jail

   complex, was confirmed on March 18, 2020.47 By Thursday, April 2, 2020, 231 people

   incarcerated at Rikers as well as 223 jail staff had tested positive;48 two jail officers have died; and

   more than 800 incarcerated people were held in isolation or quarantined.49 The dramatic outbreak




   https://www.bostonglobe.com/2020/03/23/opinion/compassionate-release-now-prisoners-
   vulnerable-coronavirus/.
   45
      Evelyn Cheng & Huileng Tan, China Says More than 500 Cases of the New Coronavirus
   Stemmed        from     Prisons,     CNBC,       (Feb.       20,    2020),  available   at
   https://www.cnbc.com/2020/02/21/coronavirus-china-says-twoprisons-reported-nearly-250-
   cases.html (quoting Tyler Winkelman, co-director of the Health, Homelessness, and Criminal
   Justice Lab at the Hennepin Healthcare Research Institute in Minneapolis).
   46
     COVID-19 Infection Tracking in NYC Jails, The Legal Aid Society NYC (last visited Mar. 28,
   2020), https://www.legalaidnyc.org/covid-19-infection-tracking-in-nyc-jails/.
   47
     21 Inmates, 17 Employees Test Positive for COVID-19 on Rikers Island: Officials, NBC New
   York (Last updated: Mar. 22, 2020), https://www.nbcnewyork.com/news/coronavirus/21-inmates-
   17-employees-test-positive-for-covid-19-on-rikers-island-officials/2338242/
   48
     Julia Craven, Coronavirus Cases Are Spreading Rapidly on Rikers Island, Slate (Apr. 2, 2020)
   https://slate.com/news-and-politics/2020/04/rikers-coronavirus-cases-increase.html.
   49
      Jay Ransom and Alan Feuer, ‘We’re Left for Dead’: Fears of Virus Catastrophe at Rikers Jail,
   N.Y.         Times          (Last           updated:         Mar.          31,          2020),
   https://www.nytimes.com/2020/03/30/nyregion/coronavirus-rikers-nyc-jail.html.


                                                     15
Case 1:20-cv-21457-KMW Document 1 Entered on FLSD Docket 04/05/2020 Page 16 of 46



   of COVID-19 in the Cook County Jail is also illustrative.50

             38.    For this reason, medical and public health experts have urged emergency action to

   fight the spread of COVID-19 in jails and other carceral facilities, including decarceration,

   improved access to medical care, and compliance with CDC guidelines.51 Medical experts explain

   that the need for action is urgent given that “[t]he window of opportunity is rapidly narrowing for

   mitigation of COVID-19” — outbreaks are measured “in a matter of days, not weeks,” with this

   type of novel virus.52

             39.    Medical experts have also explained that urgent action in the jails is an essential

   public health priority given that any outbreaks will place incredible strain on regional hospitals

   and health centers. These institutions would bear the brunt of having to treat all infected people

   and would have fewer resources available to treat anyone who required medical attention, which

   will be disastrous when medical needs overwhelm the institutions’ resources.53 Experts, like Dr.




   50
       Cook County Jail Coronavirus Tracker, Injustice Watch (last visited: Apr. 4, 2020),
   https://datastudio.google.com/reporting/1AI4THiXJ_6Nt-
   9NXwE0MfO_DUaa1Koxi/page/hcyJB?s=oQGghs5nYPk (210 incarcerated people and 60
   people working in the jail tested positive for COVID-19 as of April 3, 2020).
   51
      See, e.g., Ex. 4, Brad Lander, Doctors in NYC Hospitals, Jails, and Shelters Call on the City to
   Take More Aggressive Action to Combat the Spread of Coronavirus, Medium (Mar. 12, 2020),
   https://medium.com/@bradlander/doctors-in-nyc-hospitals-jails-and-shelters-call-on-the-city-to-
   take-more-aggressive-action-to-fb75f0b131c2; Ex. 5, Letter from Johns Hopkins faculty to
   Governor Hogan, Mar. 25, 2020, https://bioethics.jhu.edu/wp-content/uploads/2019/10/Johns-
   Hopkins-faculty-letter-on-COVID-19-jails-and-prisons.pdf; Ex. 6, Declaration of Marc Stern ¶ 11,
   ECF Doc. 6, Dawson v. Asher, Case No. 2:20-cv-00409-JLR-MAT (D. Or. Filed March 16, 2020);
   Ex. 7, Declaration of Dr. Ranit Mishori ¶ 46, ECF Doc. 2-3, Coreas v. Bounds, et al., Case No.
   8:20-cv-00780 (D. Md., filed March 24, 2020); Ex. 8, Declaration of Robert B. Greifinger ¶ 13,
   ECF Doc. 4, Dawson v. Asher, Case No. 2:20-cv-00409-JLR-MAT (D. Or., filed March 16, 2020).
   52
        Mishori Decl. ¶ 46, supra note 51.
   53
     See Meyer Decl. ¶¶ 16, 22, supra note 37; Ex. 9, Expert Declaration of Elizabeth Y. Chaio ¶ 28,
   Russell, et al. v. Harris County, Texas, No. 4:19-cv-00226, ECF Doc. 32-2 (S.D. Tex. Mar. 27,
   2020).


                                                    16
Case 1:20-cv-21457-KMW Document 1 Entered on FLSD Docket 04/05/2020 Page 17 of 46



   Meyer, make clear that “[r]educing the size of the population in jails and prisons is crucially

   important to reducing the level of risk both for those within those facilities and for the community

   at large.”54

             40.    Numerous public health experts, including Dr. Gregg Gonsalves,55 Ross

   MacDonald,56 Dr. Marc Stern,57 Dr. Oluwadamilola T. Oladeru and Adam Beckman,58 Dr. Anne

   Spaulding,59 Homer Venters,60 and Josiah Rich61 have all strongly cautioned that people booked

   into and held in jails are likely to face serious, even grave, harm due to the outbreak of COVID-

   19.

             41.    Given this urgency, jails and prisons nationwide have released people with the aim

   of preventing community outbreaks of severe illness and death from COVID-19. States and

   counties that have released people from incarceration in response to the COVID-19 crisis include,




   54
        Meyer Decl. ¶ 37, supra note 37.
   55
     Kelan Lyons, Elderly Prison Population Vulnerable to Potential Coronavirus Outbreak,
   Connecticut Mirror (March 11, 2020), https://cutt.ly/BtRSxCF.
    Craig McCarthy and Natalie Musumeci, Top Rikers Doctor: Coronavirus ‘Storm is Coming,’
   56

   New York Post (March 19, 2020), https://cutt.ly/ptRSnVo.
   57
      Marc F. Stern, MD, MPH, Washington State Jails Coronavirus Management Suggestions in 3
   “Buckets,” Washington Assoc. of Sheriffs & Police Chiefs (March 5, 2020),
   https://cutt.ly/EtRSm4R.
   58
     Oluwadamilola T. Oladeru, et al., What COVID-19 Means for America’s Incarcerated
   Population – and How to Ensure It’s Not Left Behind, (March 10, 2020), https://cutt.ly/QtRSYNA.
   59
     Anne C. Spaulding, MD MPDH, Coronavirus COVID-19 and the Correctional Jail, Emory
   Center for the Health of Incarcerated Persons (March 9, 2020).
   60
     Madison Pauly, To Arrest the Spread of Coronavirus, Arrest Fewer People, Mother Jones
   (March 12, 2020), https://cutt.ly/jtRSPnk.
   61
     Amanda Holpuch, Calls Mount to Free Low-risk US Inmates to Curb Coronavirus Impact on
   Prisons, The Guardian (March 13, 2020 3:00 p.m.), https://cutt.ly/itRSDNH.


                                                    17
Case 1:20-cv-21457-KMW Document 1 Entered on FLSD Docket 04/05/2020 Page 18 of 46



   but are not limited to: Los Angeles County, California (1,700 people);62 New York (more than

   1,100 people);63 New Jersey (1,000 people);64 Cuyahoga County, Ohio (approx. 600 people),65

   among others.

           42.     Internationally, governments have also responded to the threat posed by COVID-

   19 by releasing people from incarceration. To take one of many examples, in Iran, more than

   80,000 people were temporarily released from prison in the early stages of the pandemic to protect

   them and to protect the community from propagation of an outbreak.66 In Ethiopia, more than

   4,000 people were pardoned and released from incarceration to help prevent the spread of COVID-

   19.67

           43.     States and other local jurisdictions have also made changes to existing carceral

   policies in response to the COVID-19 pandemic, including eliminating medical co-pays for



   62
     LA County Releases 1,700 Inmates to Reduce Jail Population Due to Coronavirus, NBC Los
   Angeles (Mar. 24, 2020), https://www.nbclosangeles.com/news/local/la-county-releases-1700-
   inmates-to-reduce-jail-population-due-to-coronavirus/2334809/.
   63
      Brendan Lyons, NY to release 1,100 parole violators as coronavirus spreads, Times Union
   (Mar. 27, 2020), https://www.timesunion.com/news/article/Deaths-surge-again-in-New-York-
   from-coronavirus-15160973.php.
   64
     1,000 Inmates Will Be Released From N.J. Jails to Curb Coronavirus Risk, N.Y. Times (Mar.
   23, 2020), https://www.nytimes.com/2020/03/23/nyregion/coronavirus-nj-inmates-release.html.
   65
      Scott Noll, Cuyahoga County Jail releases hundreds of low-level offenders to prepare for
   coronavirus      pandemic,       News        5      Cleveland     (Mar.     20,      2020),
   https://www.news5cleveland.com/news/local-news/oh-cuyahoga/cuyahoga-county-jail-releases-
   hundreds-of-low-level-offenders-to-prepare-for-coronavirus-pandemic.
   66
     Parisa Hafezi, Iran Temporarily Frees 85,000 From Jail Including Political Prisoners, Reuters
   (Mar. 17, 2020), available at https://www.reuters.com/article/us-health-coronavirus-iran-
   prisoners/iran-temporarily-frees-85000-from-jail-including-political-prisoners-amid-coronavirus-
   idUSKBN21410M.
   67
      Bukola Adebayo, Ethiopia pardons more than 4,000 prisoners to help prevent coronavirus
   spread, CNN (Mar. 26, 2020), https://www.cnn.com/2020/03/26/africa/ethiopia-pardons-4000-
   prisoners-over-coronavirus/index.html.


                                                  18
Case 1:20-cv-21457-KMW Document 1 Entered on FLSD Docket 04/05/2020 Page 19 of 46



   incarcerated people and waiving fees for phone calls and video communication.68 Others have

   required facilities to distribute and make available sanitation supplies and hand sanitizer to

   everyone who is incarcerated, arranged for the immediate evaluation and treatment of anyone with

   symptoms, and enacted screening procedures for everyone who enters the jail or prison.69

           44.    Over the past two weeks, multiple courts have also acknowledged the severe and

   urgent threats posed by COVID-19 and have accordingly ordered the release of detained and

   incarcerated persons.70

         THE COVID-19 PANDEMIC HAS REACHED MIAMI-DADE COUNTY, WHERE
        THERE HAVE BEEN WIDESPREAD CALLS FOR PREVENTIVE MEASURES AND
                 HUMANE TREATMENT FOR INCARCERATED PEOPLE

           45.    As of April 4, 2020, 3,667 people have been diagnosed with COVID-19 in Miami-




   68
        Responses to the COVID-19 Pandemic, Prison                     Policy    (Mar.   27,    2020),
   https://www.prisonpolicy.org/virus/virusresponse.html.
   69
      See, e.g., Preparedness and Response Plan 5-8, Indiana Dep’t of Correction (2020), available
   at              https://www.in.gov/idoc/files/IDOC%20Pandemic%20Response%20Plan%203-3-
   2020.pdf#response%20plan
   70
     See, e.g., Castillo et al. v. Barr, 5:20-cv-00605, ECF Doc. 32 (C.D. Cal. Mar. 27, 2020) (ordering
   petitioners be released from immigration detention in light of COVID-19 and noting “the risk of
   infection in immigration detention facilities – and jails – is particularly high”); USA v. Garlock.,
   No. 18 Cr 00418, 2020 WL 1439980, at *1 (N.D. Cal. Mar. 25, 2020) (ordering, sua sponte,
   extension of convicted defendant’s surrender date and noting “[b]y now it almost goes without
   saying that we should not be adding to the prison population during the COVID-19 pandemic if it
   can be avoided”); Xochihua-Jaimes v. Barr, No. 18-71460 (9th Cir. Mar. 24, 2020) (ordering, sua
   sponte, that petitioner be immediately released from immigration detention “[i]n light of the
   rapidly escalating public health crisis” related to COVID-19 that”public health authorities predict
   will especially impact immigration detention centers”); U.S. v. Stephens, 15 Cr. 95 (AJN), 2020
   WL 1295155 (S.D.N.Y. Mar. 19, 2020) (granting motion for reconsideration of defendant’s bail
   conditions and releasing him from jail to home confinement, explaining that “the unprecedented
   and extraordinarily dangerous nature of the COVID-19 pandemic has become apparent” and that
   “inmates may be at a heightened risk of contracting COVID-19 should an outbreak develop”); In
   re. Extradition of Alejandro Toledo Manrique, 2020 WL 1307109, (N.D. Cal. March 19, 2020)
   (ordering release on bond despite government assertions that facility has preparedness plan in place
   and no cases have been confirmed).


                                                   19
Case 1:20-cv-21457-KMW Document 1 Entered on FLSD Docket 04/05/2020 Page 20 of 46



   Dade County, with 30 deaths confirmed.71

              46.   The Governor of Florida declared a public health emergency (March 1, 2020) as

   well as a state of emergency (March 9, 2020) due to the presence of COVID-19 in Florida.72 On

   March 12, 2020, Miami-Dade County Mayor Carlos A. Gimenez declared a local state of

   emergency to respond to the threat posed by COVID-19, which remains in effect.73 Understanding

   the preventive measures that each person “must take . . . to help stop the spread of this virus,”

   including sanitation and “strict social distancing of at least six feet between people,” County Mayor

   Gimenez took further executive action.74 He cancelled mass gatherings,75 prohibited groups of 10

   or more people from congregating in public spaces,76 ordered nonessential establishments to

   close,77 and required all essential establishments to ensure that customers and employees




   71
      Florida Dep’t of Health, Division of Disease Control and Health Protection, Florida’s COVID-
   19      Data     and     Surveillance     Dashboard      (last   visited    Apr.      4,   020),
   https://fdoh.maps.arcgis.com/apps/opsdashboard/index.html#/8d0de33f260d444c852a615dc7837
   c86
   72
     Miami-Dade County Executive Order Extending Declaration of Local State of Emergency,
   Miami-Dade County (Mar. 25, 2020), https://www.miamidade.gov/information/library/2020-03-
   25-state-of-emergency-extension-2.pdf.
   73
        Id.
   74
     Mayor-Dade County Mayor Carlos A. Gimenez issues Executive Order closing all non-essential
   businesses,    Miami-Dade       County     News     Release      (Mar.      19,      2020),
   https://www.miamidade.gov/releases/2020-03-18-COVID-business-closures.asp.
   75
      Statement from Miami-Dade County Mayor Carlos A. Gimenez on cancellation of mass
   gatherings, Office of the Mayor (Mar. 12, 2020), https://www.miamidade.gov/releases/2020-03-
   12-mayor-covid-events.asp.
   76
       Miami-Dade County Emergency Order 10-20, Miami-Dade County (Mar. 24, 2020),
   https://www.miamidade.gov/information/library/coronavirus-emergency-order-10-20-public-
   gatherings.pdf.
   77
     Mayor-Dade County Mayor Carlos A. Gimenez issues Executive Order closing all non-essential
   businesses,    Miami-Dade       County     News     Release      (Mar.      19,      2020),
   https://www.miamidade.gov/releases/2020-03-18-COVID-business-closures.asp.


                                                    20
Case 1:20-cv-21457-KMW Document 1 Entered on FLSD Docket 04/05/2020 Page 21 of 46



   maintained appropriate social distancing while present.78

              47.    On March 12, 2020, MDCR suspended all visitation in the Miami-Dade County

   jails to protect “[t]he health of individuals in []MDCR custody” given fears of COVID-19

   transmission.79

              48.    On March 15, 2020, a coalition of civil rights, public health, and grassroots

   community organizations published an open letter to the State Attorney’s Office, the Eleventh

   Judicial Circuit, and police departments across the county to urge immediate action in response to

   COVID-19.80 The letter observed that “incarcerated people are at increased risk of exposure and

   death” given the “unsanitary and dangerous living conditions” in the jails, the impossibility of

   practicing physical distancing, the forced proximity to other people in cells and other communal

   spaces within the jails, “sparse and inadequate” medical care, and the jail’s lack of “capacity to

   handle such a large outbreak.”81 Given that the jails are “a petri dish for viral infection,” the letter

   demanded immediate steps, including the release of people and a moratorium on new bookings.82

              49.    Around that same time, State Attorney Candidate Melba Pearson issued a press

   release demanding that the County take steps to decarcerate and improve conditions within the



   78
       Miami-Dade County Emergency Order 13-20, Miami-Dade County (Mar. 27, 2020),
   https://www.miamidade.gov/information/library/coronavirus-emergency-order-13-20-social-
   distancing.pdf.
   79
      Ex. 10, MiamiDadeCorrections (@MDCCorrections), Twitter (Mar. 12, 2020, 5:27 PM),
   https://twitter.com/MDCCorrections/status/1238215082275938307.
   80
     Freedom from Cages is a Public Health Issue: Legal experts, Healthcare professionals, and Local
   Activists Urge Action to Immediately Decrease Miami Jail Population In Order to Save Lives
   Amid COVID-19 Crisis, Medium (Mar. 15, 2020), https://medium.com/@dreamdefenders/legal-
   experts-healthcare-professionals-and-local-activists-urge-action-to-immediately-decrease-
   44e500043ef7.
   81
        Id.
   82
        Id.


                                                     21
Case 1:20-cv-21457-KMW Document 1 Entered on FLSD Docket 04/05/2020 Page 22 of 46



   jails, including providing sanitation supplies, hiring more medical personnel and suspending costs

   for phone calls, in response to the growing COVID-19 crisis.83 Pearson similarly noted that “[j]ails

   are notorious for the spread of disease to staff and incarcerated persons.”84

              50.   On March 16, 2020, State Attorney Katherine Fernandez Rundle acknowledged

   that COVID-19 poses a “threat to inmates who may be at heightened risk” and stated that she had

   reached out to the Public Defender’s Office, MDCR, and the Eleventh Judicial Circuit of Florida

   to develop a process of releasing certain populations of people from the jails.85 On April 3, 2020,

   she announced that, “as a result of [this] collaborative effort,” eighteen individuals whose term of

   incarceration was due to expire in the next two months would be released early.86 This coalition

   of decision makers correctly “recognize that [they] need to reduce the number of people held in

   our local jails to reduce the chances that COVID-19 could spread among the officers, staff, and

   inmates.” Id.

              51.   On March 20, 2020, MDCR posted a video from St. Mary’s County Sherriff’s

   Office that “provides some helpful tips on how to prevent the introduction and spread of COVID-

   19 into jails nationwide.”87 The video features Dr. Anne Spaulding, a physician trained in internal

   medicine and infectious disease, who has multiple decades of experience working in carceral

   facilities. Dr. Spaulding’s recommendations included: conducting daily screening procedures for


   83
      See Jerry Iannelli, Advocates Demand Miami-Dade Empty Jails During COVID-19 Outbreak,
   Miami New Times (Mar. 15, 2020), https://www.miaminewtimes.com/news/miami-jails-should-
   release-inmates-amid-coronavirus-activists-say-11596818.
   84
        Id.
   85
       Ex. 11, Kathy Rundle (@KathyFndzRundle), Twitter (Mar. 16, 2020, 6:14 PM),
   https://twitter.com/KathyFndzRundle/status/1239676493464252418.
   86
        Ex. 12, Apr. 3, 2020 Press Release from State Attorney Katherine Fernandez Rundle.
   87
      Ex. 13, MiamiDadeCorrections (@MDCCorrections), Twitter (Mar. 20, 2020, 10:05 PM),
   https://twitter.com/MDCCorrections/status/1241184064977149953.


                                                    22
Case 1:20-cv-21457-KMW Document 1 Entered on FLSD Docket 04/05/2020 Page 23 of 46



   symptoms for each person who enters the facility; providing N-95 masks, surgical masks or other

   personal protective equipment to staff and incarcerated people; providing sufficient physical

   distance between incarcerated people; ensuring sufficient cleaning of high-touch areas (like door

   handles); providing sufficient cleaning materials that will destroy coronaviruses; and providing

   sufficient space or facilities (like a negative pressure room) to care for individuals who experience

   symptoms.88 MDCR said it was “implementing some of the same preventative measures” in its

   facilities but did not specify which measures it put into place.89

              52.   On March 24, 2020, the County confirmed that three corrections officers had tested

   positive for COVID-19. The three officers had worked at three jails—Metro West, the Turner

   Guilford Knight Correctional Center, and the Pre-Trial Detention Center—where all three

   individuals had shared contact with incarcerated people.90 On April 4, 2020, reports indicate that

   fifteen people who work in the County jails have tested positive for COVID-19 and that hand

   sanitizer, masks, and gloves are in short supply.91

              53.   Hospitals in Miami-Dade County are already suffering.           Jackson Memorial

   Hospital, one of the largest hospitals in the United States and the largest hospital in the state of

   Florida, is also the hospital where the jail sends the people in its custody who require serious

   medical attention. Jackson Hospital is already experiencing a shortage of supplies as its intensive

   care unit is beginning to reach capacity, and a trauma physician who works there says they “are



   88
        Id.
   89
        Id.
   90
     Charles Rabin, Miami-Dade corrections officers who worked courthouse, 3 jails test positive for
   COVID-19,          The        Miami            Herald        (Mar.          24,           2020),
   https://www.miamiherald.com/news/coronavirus/article241484201.html.
   91
        Ovalle, see supra note 1.


                                                    23
Case 1:20-cv-21457-KMW Document 1 Entered on FLSD Docket 04/05/2020 Page 24 of 46



   slowly descending into chaos.”92

            54.    On March 27, 2020, the MDCR issued a press release identifying steps it claims to

   have taken “to protect the health and well-being of [its] employees and inmates in [its] custody.”93

   These steps include:

                   a. “Following the Centers for Disease Control and Prevention’s Interim Guidance
                      on the Management of Coronavirus Disease 2019 (COVID-19) in Correctional
                      and Detention Facilities”;

                   b. “Cancelled inmate visitation and all other non-essential public access”;

                   c. “Working with our criminal justice partners to identify inmates who could be
                      released to minimize the inmate population”;

                   d. “Conducting daily screening of anyone, including MDCR employees, medical
                      staff, police officers, entering our facilities”;

                   e. “Screening all inmates at intake for possible COVID-19”;

                   f. “Separately housing newly arrested persons, and inmates who are being
                      investigated for possible COVID19 or test positive, from the general population
                      inmates”;

                   g. “Conducting enhanced cleaning and sanitizing of high touch areas within our
                      facilities”;

                   h. “Practicing social distancing among all persons, staff, and inmates”;

                   i. “Issuing personal protective equipment to our staff”;

                   j. “Collaborated with our vendors to provide free weekly telephone calls for
                      inmates and additional postage to encourage continued communication with
                      their families”;

                   k. “Increased recreational activities”;

                   l. “Limiting inmate movement inside, outside, and within the facilities”; and

   92
     Paul Murphy, Trauma physician at Florida’s biggest hospital: ‘We are slowly descending into
   chaos,’ CNN (Mar. 29, 2020), https://www.cnn.com/world/live-news/coronavirus-outbreak-03-
   29-20-intl-hnk/h_7375d7e4bc0904963554159cb3f2cfc0.
   93
        Ex. 14, MDCR Mar. 27, 2020 News Release.


                                                    24
Case 1:20-cv-21457-KMW Document 1 Entered on FLSD Docket 04/05/2020 Page 25 of 46




                  m. “Working with our Criminal Justice Partners to increase the use [of] video-
                     conferencing for court proceeding and attorney visitation.”

          55.     Many of the measures listed in the MDCR March 27 news release have not been

   implemented at Metro West.

          DEFENDANTS’ RESPONSES TO THE COVID-19 PANDEMIC ARE
     CONSTITUTIONALLY DEFICIENT AND PLACE THE PEOPLE IN ITS CUSTODY
                          AT HEIGHTENED RISK

          56.     All people incarcerated in the Miami-Dade County jails face a significant risk of

   exposure to COVID-19. Defendants are aware of the heightened threat of COVID-19 in the jails—

   the CDC, the County Mayor, medical experts, and various advocates have already alerted them of

   this risk as well as the preventive measures needed to protect against the further spread of COVID-

   19.

          57.     Despite these widespread warnings, Defendants remain woefully unprepared and

   incapable of taking necessary precautions to protect the people in their custody against this

   unprecedented, life-threatening public health crisis.

          58.     Urgent action is required, or many people will die.

          59.     Currently in Metro West, up to sixty people are forced to live in the same jail cell

   where dozens of bunk beds are placed only one to two feet apart. Even if they sleep head to foot,

   they remain within less than six feet apart.

          60.     Defendants do not give Class Members the ability to practice safe social distancing,

   and conditions force them to sit, stand, walk, eat, and sleep within six feet of another person.

          61.     People are also forced to share communal sinks, showers, and toilets in small

   common areas in each cell. Because sinks, toilets, and showers are often broken, there are only a

   handful of each available for everyone in the cell, which can range from 45 to over 60 people.




                                                    25
Case 1:20-cv-21457-KMW Document 1 Entered on FLSD Docket 04/05/2020 Page 26 of 46



   They are not cleaned or disinfected between each use, and Defendants do not provide supplies for

   disinfection or cleaning between each use.

             62.   In each cell, the people incarcerated in Metro West are forced to share a limited

   number of phones, approximately five to six, when calling family members, loved ones, or

   lawyers. Defendants do not provide people with disinfectant supplies in this high-touch area, nor

   do they provide for the cleaning of phones between each use. Each person must therefore risk

   COVID-19 infection when touching and speaking through the phone.

             63.   Defendants do not provide free hygiene or personal sanitation supplies to anyone

   jailed at Metro West beyond a small, non-antibacterial bar of soap that is insufficient for the routine

   handwashing and cleaning necessary to mitigate against the spread of COVID-19. Those without

   access to the jail’s commissary due to lack of funds or status are unable to access more substantial

   anti-bacterial soap during the growing escalation of COVID-19.

             64.   Defendants have also not provided access to hand sanitizer, have denied requests

   to use hand sanitizer, or have removed hand sanitizer that was previously available to incarcerated

   people.

             65.   Staff often do not wear protective personal equipment like gloves or masks when

   interacting with people jailed at Metro West, and there have been shortages in protective personal

   equipment for all people incarcerated and working in the jails. Defendants do not provide any

   personal protective equipment for the people jailed at Metro West, even if they exhibit symptoms

   of COVID-19, are within close proximity of someone exhibiting symptoms of COVID-19, or

   request such equipment.

             66.   Defendants do not post or provide sufficient information about COVID-19,

   including protective or preventive measures to avoid transmission, to the people jailed in Metro




                                                     26
Case 1:20-cv-21457-KMW Document 1 Entered on FLSD Docket 04/05/2020 Page 27 of 46



   West.

           67.    Defendants do not provide adequate cleaning supplies, free of charge and in the

   proper concentrations of strength to prevent transmission of the virus, to anyone jailed at Metro

   West.

           68.    Incarcerated people are forced to conduct their own cleanings of the cells and

   communal areas once per eight-hour shift. Defendants designate particular people in each cell to

   be a “trustee” for this cleaning purpose. Even when asked, Defendants do not provide the

   protective personal equipment needed, such as masks or gloves, that allow the people burdened

   with cleaning duties to protect themselves from the virus. When gloves are provided, they are in

   scarce supply and people are forced to reuse them for multiple days, practically eliminating any

   protective benefit in slowing virus transmission.

           69.    Defendants do not provide adequate cleaning supplies to anyone jailed at Metro

   West so they can clean their own personal living spaces or high-touch surfaces or objects, ensuring

   that the dozens of people who share the same cell will quickly transmit the illness to each other.

           70.    Defendants have provided neither paper towels nor other sanitary means to dry

   hands after washing them, meaning that people who do wash their hands must reuse the same bath

   towels repeatedly, or wipe their hands on their jail-issued uniforms which are exposed to

   contaminated surfaces or laundered infrequently (due to lack of access or cost).

           71.    Prior to the COVID-19 pandemic, people were required to fill out a written request

   to see a doctor before they were permitted to do so, and they were often forced to wait three days

   before visiting a nurse. During the pandemic, people are forced to wait three days or more to visit

   a nurse, even when they exhibit known physical symptoms of COVID-19.

           72.    When people confirm they have symptoms of COVID-19 and request a test, they




                                                   27
Case 1:20-cv-21457-KMW Document 1 Entered on FLSD Docket 04/05/2020 Page 28 of 46



   are denied. They are told there are no tests available in the jail.

           73.     People jailed at Metro West are still required to pay a monetary co-pay for each

   visit to the doctor, when the visit finally occurs.

           74.     When people begin to show symptoms of COVID-19, such as a dry cough, they are

   not tested or quarantined. Nor are the people in proximity of others who exhibit symptoms.

           75.     In the last two weeks, approximately 60 people were told by jail officials at Metro

   West that they were being “quarantined” due to someone testing positive for COVID-19. Instead

   of being separated and provided additional medical care as advised by public health experts, they

   were all placed in the same room and forced into close proximity to one another.

        IMMEDIATE RELEASE FOR THE SUBCLASS OF MEDICALLY VULNERABLE
          INDIVIDUALS IS THE ONLY RESPONSE THAT ENSURES THEIR SAFETY

           76.     Immediate release of medically vulnerable Plaintiffs, as well as the subclass of

   medically vulnerable people they represent, is a necessary public health intervention.94

           77.     Dr. Ranit Mishori, Senior Medical Consultant for Physicians for Human Rights and

   an expert in correctional health issues, has concluded that “[r]eleasing people from incarceration

   is the best and safest way to . . . reduce the threat to the most vulnerable incarcerated people,” and

   that “[i]mmediate release is crucial for individuals with chronic illnesses or other preexisting




   94
      See Meyer Decl., supra note 37 at ¶¶ 37–38 (noting that population reduction in jails will be
   “crucially important to reducing the level of risk both for those within [jail] facilities and for the
   community at large,” and that stemming the flow of intakes is a part of the necessary intervention);
   Greifinger Decl., supra note 51 at ¶ 13 (“In my opinion, the public health recommendation is to
   release high-risk people from detention, given the heightened risks to their health and safety,
   especially given the lack of a viable vaccine for prevention or effective treatment at this stage.”);
   Stern Decl., supra note 51 ¶¶ 9–10 (noting that release is “a critically important way to
   meaningfully mitigate” the risks of harm to persons who are at high risk of serious illness or death,
   as well as to support the broader community health infrastructure).


                                                     28
Case 1:20-cv-21457-KMW Document 1 Entered on FLSD Docket 04/05/2020 Page 29 of 46



   conditions.”95 Release of these vulnerable individuals is “both necessary and urgent” given that

   “[t]he window of opportunity is rapidly narrowing for mitigation of COVID-19.”96

              78.   Dr. Jonathan Giftos, the former Medical Director for Correctional Health Services

   at Riker’s Island, has urged “releasing as many people as possible with a focus on those at highest

   risk of complication.”97

              79.   Other correctional medical and public health experts have also urged the release of

   medically vulnerable people from incarceration given the heightened risk of transmission and

   infection, including Dr. Marc Stern (the former Assistant Secretary for Health Care at the

   Washington State Department of Corrections),98 Dr. Robert B. Greifinger (former manager of

   medical care for people incarcerated in the New York State prison system and current monitor of

   medical care in three large county jails for federal courts),99 and a group of doctors who work in

   New York City’s jails, hospitals and shelters,100 as well as a group of more than 200 Johns Hopkins

   faculty in public health, bioethics, medicine, and nursing.101

              80.   The unprecedented coronavirus pandemic unquestionably requires release of at-risk

   individuals, as multiple health experts have opined that no other measures would be a sufficient or

   appropriate response to protect their health.



   95
        Mishori Decl. ¶ 46, supra note 51.
   96
        Id.
   97
     Recipe for disaster: The spread of corona virus among detained populations, MSNBC (Mar.
   18, 2020), https://www.msnbc.com/all-in/watch/-recipe-for-disaster-the-spread-of-coronavirus-
   among-detained-populations-80947781758.
   98
        Stern Decl. ¶¶ 9-10, supra note 51.
   99
        Greifinger Decl. ¶ 13, supra note 51.
   100
         NYC Doctors Open Letter, supra note 51.
   101
         Johns Hopkins Faculty Letter, supra note 51.


                                                    29
Case 1:20-cv-21457-KMW Document 1 Entered on FLSD Docket 04/05/2020 Page 30 of 46



                                  CLASS ACTION ALLEGATIONS

           81.     The named Petitioners/Plaintiffs bring this action on behalf of themselves and all

   others similarly situated as a class action under Federal Rules of Civil Procedure 23(a) and

   23(b)(2).

           82.     The class that Petitioners/Plaintiffs seek to represent is defined as all current and

   future persons detained at Metro West during the course of the COVID-19 pandemic (“Metro West

   Class”). The class allegations and law are set forth in more detail in the accompanying motion for

   class certification.

           83.     Petitioners/Plaintiffs also seek to represent a subclass of all persons in pretrial

   custody at Metro West who, by reason of age or medical condition, are particularly vulnerable to

   injury or death if they were to contract COVID-19 (“Medically-Vulnerable Subclass”).

           84.     The “Medically-Vulnerable Subclass” is defined as all current and future persons

   held at Metro West over the age of fifty, as well as all current and future persons held at Metro

   West of any age who experience (a) lung disease, including asthma, chronic obstructive pulmonary

   disease (e.g. bronchitis or emphysema), or other chronic conditions associated with impaired lung

   function; (b) heart disease, such as congenital heart disease, congestive heart failure or coronary

   artery disease; (c) chronic liver or kidney disease (including hepatitis and dialysis patients); (d)

   diabetes or other endocrine disorders; (e) epilepsy; (f) hypertension; (g) compromised immune

   systems (such as from cancer, HIV, receipt of an organ or bone marrow transplant, as a side effect

   of medication, or other autoimmune disease); (h) blood disorders (including sickle cell disease);

   (i) inherited metabolic disorders; (j) history of stroke; (k) a developmental disability; (l) a current

   or recent (within the last two weeks) pregnancy; and/or (m) any other condition identified either

   now or in the future as being a particular risk for severe illness and/or death caused by COVID-




                                                     30
Case 1:20-cv-21457-KMW Document 1 Entered on FLSD Docket 04/05/2020 Page 31 of 46



   19.

          85.     This action is brought and may properly be maintained as a class action pursuant to

   Rule 23 of the Federal Rules of Civil Procedure. This action satisfies the requirements of

   numerosity, commonality, typicality, and adequacy. Fed. R. Civ. P. 23(a).

          86.     On April 3, 2020, Metro West confined 1,820 people, all of whom are eligible

   members of this class. The class meets the numerosity requirement of Federal Rule of Civil

   Procedure 23(a).

          87.     The subclass is also too numerous for joinder of all members to be practicable.

   Demographic data regarding the health of correctional populations indicates that the subclass is

   likely to contain hundreds of people.102




          88.     Joinder is impracticable because the class members are numerous; the class

   includes future, unknown members; and the class is fluid due to the inherently transitory nature of

   pretrial incarceration. Certifying this class supports judicial economy.




   102
      Peter Wagner & Emily Widra, No need to wait for pandemics: The public health case for
   criminal   justice     reform,    Prison   Policy    Initiative  (Mar.     6,     2020),
   www.prisonpolicy.org/blog/2020/03/06/pandemic/.


                                                   31
Case 1:20-cv-21457-KMW Document 1 Entered on FLSD Docket 04/05/2020 Page 32 of 46



          89.    Common questions of law and fact exist as to all members of the class and subclass

   respectively. The named Petitioners/Plaintiffs seek common declarative and injunctive relief

   concerning whether Defendants’ policies, practices, and procedures violate the constitutional

   rights of the class members. These common questions of fact and law include, but are not limited

   to:

                     1) Whether COVID-19 presents a substantial risk of harm to people detained

                         in Metro West;

                     2) Whether the conditions of confinement at Metro West during the COVID-

                         19 pandemic amount to constitutional violations;

                     3) What measures Defendants implemented in Metro West in response to the

                         COVID-19 crisis and what the conditions of confinement are;

                     4) Whether Defendants’ practices during the COVID-19 pandemic exposed

                         people jailed at Metro West to a substantial risk of serious harm;

                     5) Whether Defendants knew of and disregarded a substantial risk of serious

                         harm to the safety and health of the class; and

                     6) Whether medically vulnerable individuals are at a particularly grave risk of

                         serious illness or death that cannot be mitigated while confined in Metro-

                         West under current conditions.

          90.    Additionally, members of the subclass share the common question of their

   particular vulnerability to the COVID-19 pandemic.

          91.    Plaintiffs’ claims are typical of the class members’ claims. That typicality stems

   from their claim that Defendants have placed them at significant risk of harm by failing to take

   appropriate steps to address the risk of COVID-19 throughout the Metro West Detention Facility.




                                                  32
Case 1:20-cv-21457-KMW Document 1 Entered on FLSD Docket 04/05/2020 Page 33 of 46



   Every person at the Jail faces a heightened risk of contracting COVID-19 if they are not adequately

   protected by Defendants. All class members seek the same declaratory and injunctive relief.

          92.     The claims of Petitioners/Plaintiffs are also typical of the subclass members. The

   claims of Plaintiffs are typical as each member is subject to increased risk as a result of their

   existing age or medical conditions. All members of the subclass seek the same relief in the form

   of immediate release through habeas corpus.

          93.     The Petitioners/Plaintiffs are adequate representatives of the class and subclass

   because their interests in the vindication of the legal claims they raise are entirely aligned with the

   interests of the other class members, each of whom has the same constitutional claims. There are

   no known conflicts of interest among members of the proposed class or subclass, and the interests

   of the named Petitioners/Plaintiffs do not conflict with those of the other class or subclass

   members.

          94.     Petitioners/Plaintiffs are represented by counsel with experience and success in

   litigating complex civil rights matters in federal court. The interests of the members of the class

   will be fairly and adequately protected by the named Petitioners/Plaintiffs and their attorneys.

          95.     Because the putative class challenges Defendants’ system as unconstitutional

   through declaratory and injunctive relief that would apply the same relief to every member of the

   class, certification under Rule 23(b)(2) is appropriate and necessary.

          96.     A class action is a superior means, and the only practicable means, by which the

   named Petitioners/Plaintiffs and class members can challenge the Defendants’ unconstitutional

   actions and obtain the necessary immediate declaratory and injunctive relief sought for themselves

   and all other members of the class.

    DEFENDANTS’ FAILURE TO ADEQUATELY MITIGATE AGAINST THE SPREAD
    OF COVID-19 CONSTITUTES DELIBERATE INDIFFERENCE TO THE SERIOUS



                                                     33
Case 1:20-cv-21457-KMW Document 1 Entered on FLSD Docket 04/05/2020 Page 34 of 46



        MEDICAL NEEDS OF PETITIONERS/PLAINTIFFS AND CLASS MEMBERS

          97.     Defendants violate Plaintiffs’ Eighth and Fourteenth Amendment rights by

   incarcerating them in conditions that fail to adequately mitigate against the spread of a potentially

   fatal virus in the midst of a growing pandemic in spite of their knowledge and ability to do so.

          98.     All people held in Metro West, whether detained pre-trial or incarcerated post-trial,

   are entitled to be protected from conditions of confinement that create a substantial risk of serious

   harm. See Farmer v. Brennan, 511 U.S. 825, 834 (1994) (correctional officer violated Eighth

   Amendment by consciously failing to prevent “a substantial risk of serious harm”); Estelle v.

   Gamble, 429 U.S. 97, 104 (1976) (“deliberate indifference” to serious medical needs violates the

   Eighth Amendment).       Corrections officials have a constitutional obligation to provide for

   detainees’ reasonable safety and to address their serious medical needs. See DeShaney v.

   Winnebago County Dept. of Soc. Services, 489 U.S. 189, 200 (1989) (“[W]hen the State by the

   affirmative exercise of its power so restrains an individual’s liberty that it renders him unable to

   care for himself, and at the same time fails to provide for his basic human needs—e.g., food,

   clothing, shelter, medical care, and reasonable safety—it transgresses the substantive limits on

   state action set by the Eighth Amendment and the Due Process Clause.” ); Youngberg v. Romeo,

   457 U.S. 307, 315–16, 324 (1982) (the state has an “unquestioned duty to provide adequate . . .

   medical care” for detained persons); Wilson v. Seiter, 501 U.S. 294, 300 (1991); Estelle v. Gamble,

   429 U.S. 97, 104 (1976); Brown v. Plata, 563 U.S. 493, 531-32 (2011);

          99.     “[T]he standard for providing basic human needs to those incarcerated or in

   detention is the same under both the Eighth and Fourteenth Amendments.” Keith v. DeKalb

   County, Georgia, 749 F.3d 1034, 1044 n.35 (11th Cir. 2014). See also City of Revere v. Mass.

   Gen. Hosp., 463 U.S. 239, 244 (1983) (“[T]he due process rights of a [pretrial detainee] are at least




                                                    34
Case 1:20-cv-21457-KMW Document 1 Entered on FLSD Docket 04/05/2020 Page 35 of 46



   as great as the Eighth Amendment protections available to a convicted prisoner.”).

           100.    Exposure to an infectious disease like COVID-19 without adequate preventive

   measures constitutes deliberate indifference to a serious risk to health and safety, thereby violating

   the Eighth and Fourteenth Amendments. Helling, 509 U.S. at 33-34 (“Nor can we hold that prison

   officials may be deliberately indifferent to the exposure of inmates to a serious, communicable

   disease”); Jolly v. Coughlin, 76 F.3d 468, 477 (2d Cir. 1996) (“[C]orrectional officials have an

   affirmative obligation to protect [forcibly confined] inmates from infectious disease.”); Powell v.

   Lennon, 914 F.2d 1459, 1463 (11th Cir.1990) (plaintiff's allegations that “the defendants forced

   him to remain in a dormitory [whose] atmosphere was filled with friable asbestos” and that

   “defendants knew of the health danger and yet refused to move the plaintiff to an asbestos-free

   environment” stated a claim for “deliberate indifference to the plaintiff's serious medical needs.”);

   see also Farmer v. Brennan, 511 U.S. 825, 833 (1994) (“[H]aving stripped [prisoners] of virtually

   every means of self-protection and foreclosed their access to outside aid, the government and its

   officials are not free to let the state of nature take its course.”).

           101.    Jail officials violate this affirmative obligation by showing “deliberate

   indifference” to the substantial risk of serious harm. Wilson, 501 U.S. at 303. With respect to an

   impending infectious disease like COVID-19, deliberate indifference is satisfied when corrections

   officials “ignore a condition of confinement that is sure or very likely to cause serious illness and

   needless suffering the next week or month or year,” even when “the complaining inmate shows no

   serious current symptoms.” Helling, 509 U.S. at 33 (holding that a prisoner “states a cause of

   action . . . by alleging that [corrections officials] have, with deliberate indifference, exposed him

   to conditions that pose an unreasonable risk of serious damage to future health”) (emphasis added);

   see also Hope v. Pelzer, 536 U.S. 730, 738 (2002) (citing Farmer, 511 U.S. at 842) (court “may




                                                       35
Case 1:20-cv-21457-KMW Document 1 Entered on FLSD Docket 04/05/2020 Page 36 of 46



   infer the existence of [deliberate indifference] from the fact that the risk of harm is obvious”).

          102.    This Court need not “await a tragic event” to find that Defendants are maintaining

   unconstitutional conditions of confinement in the midst of a global pandemic. See Helling, 509

   U.S. at 33. So long as the risk of serious harm is “likely,” as it is here, the Eighth Amendment is

   violated even if “the complaining inmate shows no serious current symptoms,” it is “not alleged

   that the likely harm would occur immediately,” and “the possible infection might not affect all of

   those exposed.” Id.

          103.    As established above, Petitioners/Plaintiffs face a significant risk of exposure to the

   novel coronavirus, which poses a serious threat of severe illness or death given their known

   vulnerable health conditions. Defendants were well aware of these serious risks to their health and

   safety, and their failure to provide constitutionally adequate conditions of confinement during this

   growing global pandemic constitutes deliberate indifference.

          104.    Defendants’ deliberate indifference to the health and safety of people incarcerated

   in the jails satisfies both objective and subjective standards. As alleged in detail above, the

   heightened risk of COVID-19 transmission in jails and other carceral facilities have been widely

   reported, and the need for risk mitigation—including testing, physical distancing, and sanitation—

   has been well established locally and nationwide. Advocates, including a coalition of civil rights

   organizations and candidate for State Attorney Melba Pearson, have called for decarceration, the

   release of people from the jails, and changes to the conditions of the County jails in light of the

   threats posed by COVID-19. State Attorney Katherine Rundle has highlighted the need for release

   for people who are at heightened risk of infection and death while incarcerated, and MDCR has

   been made aware of the need for urgent steps—including release and changes to its conditions—

   to respond to the growing COVID-19 crisis. MDCR has acknowledged receipt and understanding




                                                    36
Case 1:20-cv-21457-KMW Document 1 Entered on FLSD Docket 04/05/2020 Page 37 of 46



   of the CDC guidelines for correctional facilities published on March 23, 2020, and MDCR itself

   has repeatedly communicated—but failed to implement—the types of changes required to its

   conditions to adequately protect against COVID-19 transmission and infection within its walls.

          105.    To file a grievance in Metro West, people are first required to obtain a grievance

   form from a jail guard, and they are limited to identifying one issue per form. Petitioners/Plaintiffs

   repeatedly asked for grievance forms to challenge the various conditions in the jail that made (and

   continue to make) it difficult for them to protect themselves against COVID-19. Jail employees

   denied their requests by explaining that paper grievance forms were unavailable. To the extent a

   small amount of forms became available on the day before this filing, many Petitioners/Plaintiffs

   were not able to access them, and no one was able to access enough of them to submit a grievance

   on each issue relating to Defendants’ failure to provide basic protective measures. Moreover, even

   for those Petitioners/Plaintiffs who were able to file a grievance on April 3, 2020, the typical

   grievance procedure would take too long to result in any changes to Plaintiffs’ confinement that

   could protect them from imminent bodily injury and death. Accordingly, administrative remedies

   were unavailable at the time of this suit’s filing.

          106.    Given that Plaintiffs were informed that grievance forms were unavailable and were

   denied the opportunity to engage in the administrative relief process, as well as the imminent

   danger of serious injury or death posed by COVID-19 and the urgency required to safeguard the

   health and safety of people jailed at Metro West, administrative remedies “offer[ed] no possible

   relief in time to prevent the imminent danger from becoming an action harm” and were therefore

   unavailable. See Fletcher v. Menard Correctional Center, 623 F.3d 1171, 1173 (7th Cir. 2010);

   see also Fuqua v. Ryan, 890 F.3d 838, 848 (9th Cir. 2018) (holding that administrative procedure

   was “unavailable” when it required 30-day notice but unconstitutional requirement would occur




                                                     37
Case 1:20-cv-21457-KMW Document 1 Entered on FLSD Docket 04/05/2020 Page 38 of 46



   in 72 hours).

              107.   Section 2241(c)(3) allows this court to order the release of inmates like Plaintiffs

   who are held “in violation of the Constitution.” 28 U.S.C. 2241(c)(3); Preiser v. Rodriguez, 411

   U.S. 475, 484 (1973) (“It is clear, not only from the language of ss 2241(c)(3) and 2254(a), but

   also from the common-law history of the writ, that the essence of habeas corpus is an attack by a

   person in custody upon the legality of that custody, and that the traditional function of the writ is

   to secure release from illegal custody.”); Peyton v. Rowe, 391 U.S. 54, 67 (1968) (Section

   2241(c)(3) can afford immediate release for claims other than those challenging the sentence

   itself).

              108.   While this circuit has indicated that “conditions of confinement” claims do not

   sound in Section 2241 because such cases do not typically seek or require release,103 it has not

   addressed how Section 2241 would apply where, as in the current context, release is the only

   medically sound relief to protect a person’s life in a deadly pandemic. See Skinner v. Switzer, 562

   U.S. 521, 534 (2011) (preferring Section 1983 to Section 2241 where outcome of challenge is not

   inevitable) (citing Heck); see also Jones v. Cunningham, 371 U.S. 236, 243 (1963) (Habeas “is not

   now and never has been a static, narrow, formalistic remedy.”); Eve Brensike Primus, A Structural

   Vision of Habeas Corpus, 98 Cal. L. Rev. 1, 12-14 (an original purpose of habeas was to rectify

   systemic violations by state actors).

              109.   Federal courts apply a judge-made exhaustion doctrine in § 2241 cases. See Braden

   v. 30th Judicial Circuit Court of Kentucky, 410 U.S. 484, 490 (1973).104 Unlike the statutory


   103
      Vaz v. Skinner, 634 Fed. Appx. 778, 780 (11th Cir. 2015) (unpublished) (“Claims challenging
   the fact or duration of a sentence fall within the ‘core’ of habeas corpus, while claims challenging
   the conditions of confinement fall outside of habeas corpus law.”).
   104
      Cf. Deere v. Superior Court of Cal., No. 07-56109, 2009 WL 2386677, at *1 (9th Cir. Aug. 5,
   2009) (declining to decide the question of whether a § 2241 petitioner must first exhaust his state


                                                      38
Case 1:20-cv-21457-KMW Document 1 Entered on FLSD Docket 04/05/2020 Page 39 of 46



   exhaustion requirement in § 2254, though, the judge-made exhaustion requirement for § 2241

   petitions is prudential, flexible, and non-jurisdictional. See, e.g. Santiago-Lugo v. Warden, 785

   F.3d 467, 474 (11th Cir. 2015). The Supreme Court has described the exhaustion doctrine in

   § 2241 cases as a “judicially crafted instrument which reflects a careful balance between important

   interests of federalism and the need to preserve the writ of habeas corpus as a ‘swift and imperative

   remedy in all cases of illegal restraint or confinement.’” Braden, 410 U.S. at 490 (citation

   omitted). Courts, accordingly, apply it with those dual purposes in mind. See, e.g., Park v.

   Thompson, 356 F. Supp. 783, 788 (D. Haw. 1973) (“It is the legal issues that are to be exhausted,

   not the petitioner.”).

           110.    Courts have also recognized that exhaustion is excused where it would be futile.

   See, e.g., Davis v. Cline, 525 Fed. Appx. 658, 659 (10th Cir. 2013) (unpublished) (“We will not

   excuse a failure to exhaust state remedies unless it is affirmatively shown that resort to them would

   be useless.”) (state prisoner seeking federal 2241 habeas); Lowe v. Duckworth, 663 F.2d 42, 43

   (7th Cir. 1981) (finding that the district court’s dismissal of petitioner’s habeas petition was

   erroneous because, where a state court delay is inordinate and unjustifiable, the court must hear

   the petition on its merits); Schandelmeier v. Cunningham, 819 F.2d 52, 53 (3d Cir. 1986) (applying

   futility doctrine to state prisoner seeking Section 2241 habeas relief); Sanchez v. United States,

   No. 1201540 (CBA), 2012 WL 5987858, at *1 (E.D.N.Y. Nov. 29, 2012) (quoting Beharry v.

   Aschcroft, 329 F.3d 51, 62 (2d Cir. 2003).

           111.    It would be not only futile, but dangerous to force Petitioners/Plaintiffs and Class




   remedies “to the extent this question has not been decided.”); U.S. v. Castor, 937 F.2d 293, 296-
   297 (7th Cir. 1991) (“While these applicants [defendants awaiting trial] are not subject to the
   statutory requirement of exhaustion remedies, 28 U.S.C. § 2254(b)(1988) … federal courts
   nevertheless may require, as a matter of comity, that such detainees exhaust all avenues….”).


                                                    39
Case 1:20-cv-21457-KMW Document 1 Entered on FLSD Docket 04/05/2020 Page 40 of 46



   Members to exhaust state remedies when their risk of COVID-19 contraction is increasing by the

   minute. Further, traditional exhaustion remedies are less available in the face of reduced court

   function as a response to the COVID-19 outbreak. Henderson, 568 F.2d 830, 840 (2d Cir. 1977)

   (“It may further be that even where the state provides the process but in fact the defendant is

   precluded from utilizing it by reason of an unconscionable breakdown in that process, the federal

   intrusion may still be warranted.”). Finally, exhaustion is futile for proposed class members,

   because requiring each member to individually petition the court would burden the limited judicial

   resources during this emergency and cause further delay. The risk of irreparable harm to

   Petitioners/Plaintiffs and Class Members is too high to require exhaustion here: their lives depend

   on immediate relief.

                                        CLAIMS FOR RELIEF

    COUNT I: Declaratory and Injunctive Relief for Violation of the Eighth and Fourteenth
                             Amendments (42 U.S.C. § 1983)
                          Metro West Class versus All Defendants

          112.    Petitioners/Plaintiffs incorporate by reference each and every allegation contained

   in the preceding paragraphs as if set forth fully herein.

          113.    Under the Fourteenth Amendment, corrections officials are required to provide for

   the reasonable health and safety of persons in pretrial custody. Youngberg v. Romeo, 457 U.S. 307,

   315–16, 324 (1982) (the state has an “unquestioned duty to provide adequate . . . medical care” for

   detained persons).

          114.    Under the Eighth Amendment, post-convicted persons in carceral custody have a

   right to be free from cruel and unusual punishment. As part of the right, the government must

   provide incarcerated persons with reasonable safety and address serious medical needs that arise

   in jail. See, e.g., Estelle, 429 U.S. at 104; DeShaney, 489 U.S. at 200.




                                                    40
Case 1:20-cv-21457-KMW Document 1 Entered on FLSD Docket 04/05/2020 Page 41 of 46



          115.    “[T]he standard for providing basic human needs to those incarcerated or in

   detention is the same under both the Eighth and Fourteenth Amendments.” Keith v. DeKalb

   County, Georgia, 749 F.3d 1034, 1044 n.35 (11th Cir. 2014). See also City of Revere v. Mass.

   Gen. Hosp., 463 U.S. 239, 244 (1983) (“[T]he due process rights of a [pretrial detainee] are at least

   as great as the Eighth Amendment protections available to a convicted prisoner.”)

          116.    As part of this right, the government must provide incarcerated persons with

   reasonable safety and address serious medical needs that arise in jail. Deliberate indifference to

   the serious risk COVID-19 poses to members of the Pretrial Class, and particularly members of

   the Medically-Vulnerable Subclass, violates this right.

          117.    Plaintiffs, and the class they represent, suffer a substantial risk of serious harm to

   their health and safety due to the presence of, and spread of, COVID-19.

          118.    Defendants knew of and disregarded the serious risks that COVID-19 poses to

   Plaintiffs, including severe illness, permanent physical damage, and death. These risks were well-

   established and obvious to Defendants.

          119.    Metro West has neither the capacity nor the ability to comply with public health

   guidelines to prevent an outbreak of COVID-19 and cannot provide for the safety of the Pretrial

   Class. Defendants’ actions and inactions result in the confinement of members of the Metro West

   Class in a jail where they do not have the capacity to test for, treat, or prevent COVID-19

   outbreaks, which violates Plaintiffs’ rights to treatment and adequate medical care.

          120.    Defendants have subjected Petitioners/Plaintiffs to conditions of confinement that

   increased their risk of contracting COVID-19, for which there is no known vaccine, treatment, or

   care. Due to the conditions at Metro West, Petitioners/Plaintiffs are unable to take steps to protect

   themselves—such as social distancing, accessing medical attention or testing, or washing their




                                                    41
Case 1:20-cv-21457-KMW Document 1 Entered on FLSD Docket 04/05/2020 Page 42 of 46



   hands regularly—and Defendants have failed to provide adequate protections or mitigation

   measures. Defendants acted with deliberate indifference towards Petitioners/Plaintiffs by failing

   to adequately safeguard their health and safety in the midst of a potential outbreak of a contagious,

   infectious disease.

           121.   As a result of Defendants’ unconstitutional actions, Petitioners/Plaintiffs are

   suffering irreparable injury.

           122.   Accordingly, Defendants, as supervisors, direct participants, and policy makers for

   Miami-Dade County, have violated the rights of the Metro West Class under the Eighth and

   Fourteenth Amendments.

    Count II: Petition for Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2241 (on behalf of
                                 Medically Vulnerable Subclass)

           123.   Petitioners/Plaintiffs repeat and re-allege paragraphs 1 through 111 as if fully set

   forth in this Count.

           124.   Petitioners/Plaintiffs are not in custody pursuant to a judgment of conviction of a

   state court.

           125.   Petitioners/Plaintiffs should be deemed to have exhausted state court remedies.

   Because they seek release in light of the immediate and urgent risks to their health and lives, there

   is no remedy that could be pursued in the courts of the State of Florida that would protect their

   rights. Exhaustion of any such remedy would be futile.

           126.   Respondents/Defendants are holding Petitioners/Plaintiffs in custody in violation

   of the Due Process Clause of the Fourteenth Amendment to the Constitution of the United States.

   Due Process forbids exposing Petitioners/Plaintiffs to a severe risk of death, pain, or permanent

   severe injury, and at this time no options available to Respondents/Defendants will adequately

   mitigate that risk other than immediate release from custody.



                                                    42
Case 1:20-cv-21457-KMW Document 1 Entered on FLSD Docket 04/05/2020 Page 43 of 46



                                        PRAYER FOR RELIEF

            WHEREFORE, Petitioners/Plaintiffs and the Class Members respectfully request that the

   Court:

      A. Certify the proposed class;

      B. Enter a declaratory judgment that Defendants violated Named Plaintiffs’ and Class

            Members’ constitutional rights by failing to adequately safeguard their health and safety in

            the midst of a potential outbreak of a contagious, infectious disease;

      C. Grant a writ of habeas corpus for members of the Medically Vulnerable Subclass, as

            defined in paragraph 84;

      D. Enter a temporary restraining order, preliminary injunction, and permanent injunction

            requiring Defendants, at Metro West during the COVID-19 pandemic, to:

               a. Effectively communicate to all incarcerated people, including low-literacy and non-

                   English-speaking people, sufficient information about COVID-19, measures taken

                   to reduce the risk of transmission, and any changes in policies or practices to

                   reasonably ensure that individuals are able to take precautions to prevent infection;

               b. Provide adequate spacing of six feet or more between incarcerated people so that

                   social distancing can be accomplished;

               c. Ensure that each incarcerated person receives, free of charge: (1) an individual

                   supply of liquid hand soap and paper towels sufficient to allow frequent hand

                   washing and drying each day; and (2) an adequate supply of disinfectant hand wipes

                   or disinfectant products effective against the virus that causes COVID-19 for daily

                   cleanings;

               d. Ensure that all incarcerated people have access to hand sanitizer containing at least




                                                     43
Case 1:20-cv-21457-KMW Document 1 Entered on FLSD Docket 04/05/2020 Page 44 of 46



              60% alcohol;

           e. Provide access to daily showers and daily access to clean laundry, including clean

              personal towels and washrags after each shower;

           f. Require that all MDCR staff wear personal protective equipment, including CDC-

              recommended surgical masks, when interacting with any person or when touching

              surfaces in cells or common areas;

           g. Require that all MDCR staff wash their hands, apply hand sanitizer containing at

              least 60% alcohol, or change their gloves both before and after interacting with any

              person or touching surfaces in cells or common areas;

           h. Take each incarcerated person’s temperature daily (with a functioning and properly

              operated thermometer) to identify potential COVID-19 infections;

           i. Assess (through questioning) each incarcerated person daily to identify potential

              COVID-19 infections;

           j. Conduct immediate testing for anyone displaying known symptoms of COVID-19;

           k. Ensure that individuals identified as having COVID-19 or having been exposed to

              COVID-19 receive adequate medical care and are properly quarantined in a non-

              punitive setting, with continued access to showers, recreation, mental health

              services, reading materials, phone and video calling with loved ones,

              communications with counsel, and personal property;

           l. Respond to all emergency (as defined by the medical community) requests for

              medical attention within an hour;

           m. Provide sufficient disinfecting supplies, free of charge, so incarcerated people can

              clean high-touch areas or items (including, but not limited to, phones and




                                               44
Case 1:20-cv-21457-KMW Document 1 Entered on FLSD Docket 04/05/2020 Page 45 of 46



                 headphones) between each use;

             n. Waive all medical co-pays for those experiencing COVID-19-related symptoms;

                 and

             o. Waive all charges for medical grievances during this health crisis;

      E. If immediate release is not granted to the medically vulnerable on the basis of this habeas

         Petition alone, then expedited review of the Petition, including oral argument, via

         telephonic or videoconference if necessary;

      F. Enter an order and judgment granting reasonable attorneys’ fees and costs pursuant to 42

         U.S.C. § 1988; and

      G. Order such other and further relief as this Court deems just, proper, and equitable.



   DATED: April 4, 2020                        Respectfully submitted,

                                               /s/ Quinn Smith
                                               R. Quinn Smith, Fla. Bar No. 59523
                                               e-mail: quinn.smith@gstllp.com
                                               Katherine Alena Sanoja, Fla. Bar No. 99137
                                               e-mail: katherine.sanoja@gstllp.com
                                               GST LLP
                                               1111 Brickell Avenue, Suite 2715
                                               Miami, Florida 33131
                                               Telephone: (305) 856-7723

                                               /s/ Meena Jagannath
                                               Meena Jagannath, Fla. Bar No. 102684
                                               meena@communityjusticeproject.com
                                               COMMUNITY JUSTICE PROJECT
                                               3000 Biscayne Blvd. Ste 106
                                               Miami, Florida 33137
                                               Telephone: (305) 907-7697

                                               /s/ Maya Ragsdale
                                               Maya Ragsdale, Fla. Bar No.: 1015395
                                               maya@dreamdefenders.org
                                               DREAM DEFENDERS



                                                  45
Case 1:20-cv-21457-KMW Document 1 Entered on FLSD Docket 04/05/2020 Page 46 of 46



                                     6161 NW 9th Ave.
                                     Miami, Florida 33127
                                     Tel: 786-309-2217

                                     /s/ Alexandria Twinem
                                     Alexandria Twinem, D.C. Bar No. 1644851
                                     Pro Hac Vice Admission Pending
                                     alexandria@civilrightscorps.org
                                     Katherine Hubbard, DC Bar No. 1500503
                                     Pro Hac Vice Admission Pending
                                     katherine@civilrightscorps.org
                                     CIVIL RIGHTS CORPS
                                     1601 Connecticut Ave. NW, Ste. 800
                                     Washington, DC 2009
                                     Telephone: (202) 894-6126

                                     /s/ Tiffany Yang
                                     Tiffany Yang, DC Bar. No. 230836
                                     tyang@advancementproject.org
                                     Pro Hac Vice Admission Pending
                                     Thomas B. Harvey, MO Bar. No. 61734
                                     Pro Hac Vice Admission Pending
                                     tharvey@advacementproject.org
                                     ADVANCEMENT PROJECT
                                     1220 L Street NW, Ste 850
                                     Washington, DC 20005
                                     Telephone: (202) 728-9557

                                     Attorneys for Plaintiffs




                                       46
